Exhibit 10.1
PROGRESS SOFTWARE CORPORATION
1992 INCENTIVE AND NONQUALIFIED STOCK OPTION PLAN
SECTION 1. PURPOSE
     This 1992 Incentive and Nonqualified Stock Option Plan (the “Plan”) of
Progress Software Corporation, a Massachusetts corporation (the “Company”), is
designed to provide additional incentive to executives and other key employees
of the Company, its parent and subsidiaries. The Company intends that this
purpose will be effected by the granting of incentive stock options (“Incentive
Stock Options”) as defined in Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”), and nonqualified stock options (“Nonqualified Options”)
under the Plan which afford such executives and key employees an opportunity to
acquire or increase their proprietary interest in the Company through the
acquisition of shares of its Common Stock. The Company intends that Incentive
Stock Options issued under the Plan will qualify as “incentive stock options” as
defined in Section 422 of the Code and the terms of the Plan shall be
interpreted in accordance with this intention. The terms “parent” and
“subsidiary” shall have the respective meanings set forth in Section 425 of the
Code.

 



--------------------------------------------------------------------------------



 



SECTION 2. ADMINISTRATION
     2.1 The Plan shall be administered by a Committee (the “Committee”)
consisting of at least two members of the Company’s Board of Directors (the
“Board”). None of the members of the Committee shall be an officer or other
employee of the Company, and none shall have been granted any incentive stock
option or nonqualified option under this Plan or any other stock option plan of
the Company within one year prior to service on the Committee. It is the
intention of the Company that the Plan shall be administered by “disinterested
persons” within the meaning of Rule 16b-3 under the Securities Exchange Act of
1934, but the authority and validity of any act taken or not taken by the
Committee shall not be affected if any person administering the Plan is not a
disinterested person. Except as specifically reserved to the Board under the
terms of the Plan, the Committee shall have full and final authority to operate,
manage and administer the Plan on behalf of the Company. Action by the Committee
shall require the affirmative vote of a majority of all members thereof.
     2.2 Subject to the terms and conditions of the Plan, the Committee shall
have the power:
     (a) To determine from time to time the persons eligible to receive options
and the options to be granted to such persons under the Plan and to prescribe
the terms,

- 2 -



--------------------------------------------------------------------------------



 



conditions, restrictions, if any, and provisions (which need not be identical)
of each option granted under the Plan to such persons;
     (b) To construe and interpret the Plan and options granted thereunder and
to establish, amend, and revoke rules and regulations for administration of the
Plan. In this connection, the Committee may correct any defect or supply any
omission, or reconcile any inconsistency in the Plan, or in any option
agreement, in the manner and to the extent it shall deem necessary or expedient
to make the Plan fully effective. All decisions and determinations by the
Committee in the exercise of this power shall be final and binding upon the
Company and optionees;
     (c) To make, in its sole discretion, any of the following changes to any
outstanding option granted under the Plan: (i) to reduce the exercise price,
(ii) to accelerate the vesting schedule or (iii) to extend the expiration date;
and
     (d) Generally, to exercise such powers and to perform such acts as are
deemed necessary or expedient to promote the best interests of the Company with
respect to the Plan.
SECTION 3. STOCK
     3.1 The stock subject to the options granted under the Plan shall be shares
of the Company’s authorized but unissued common stock, or shares of the
Company’s common stock held in treasury,

- 3 -



--------------------------------------------------------------------------------



 



5.01 par value (the “Common Stock”). The total number of shares that may be
issued pursuant to options granted under the Plan shall not exceed an aggregate
of 1,000,000 shares of Common Stock; provided, however, that the class and
aggregate number of shares which may be subject to options granted under the
Plan shall be subject to adjustment as provided in Section 8 hereof.
     3.2 Whenever any outstanding option under the Plan expires, is cancelled or
is otherwise terminated (other than by exercise), the shares of Common Stock
allocable to the unexercised portion of such option may again be the subject of
options under the Plan.
SECTION 4. ELIGIBILITY
     4.1 Incentive Stock Options under the Plan may be granted only to
executives and other key employees of the Company or its parent or subsidiaries.
Nonqualified Options may be granted to officers or other key employees of the
Company or its parent or subsidiaries, and to members of the Board and
consultants or other persons who render services to the Company (regardless of
whether they are also employees), provided, however, that no such option may be
granted to a person who is a member of the Committee at the time of grant.
     4.2 Except as may otherwise be permitted by the Code or other applicable
law or regulation, no Incentive Stock Option shall be granted to an individual
who, at the time the option is granted, owns (including ownership attributed
pursuant to Section

- 4 -



--------------------------------------------------------------------------------



 



425 of the Code) more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or any parent or subsidiary (a
“greater-than-ten-percent stockholder”), unless such Incentive Stock Option
provides that (i) the purchase price per share shall not be less than one
hundred ten percent (110%) of the fair market value of the Common Stock at the
time such option is granted, and (ii) that such option shall not be exercisable
to any extent after the expiration of five (5) years from the date it is
granted.
     4.3 The aggregate fair market value (determined at the time the option is
granted) of the Common Stock with respect to which Incentive Stock Options are
exercisable for the first time by any optionee during any calendar year (under
the Plan and any other plans of the Company or any parent or subsidiary for the
issuance of incentive stock options) shall not exceed $100,000 (or such greater
amount as may from time to time be permitted with respect to incentive stock
options by the Code or any other applicable law or regulation).
SECTION 5. TERMINATION OF EMPLOYMENT OR DEATH OF OPTIONEE
     5.1 Except as may be otherwise expressly provided herein, options shall
terminate on the earlier of:
     (i) the date of expiration thereof,
     (ii) the date of termination of the optionee’s employment with or services
to the Company by it for cause (as determined by the Company), or voluntarily by
the optionee; or

- 5 -



--------------------------------------------------------------------------------



 



     (iii) ninety (90) days after the date of termination of the optionee’s
employment with or services to the Company by it without cause; provided, that
Nonqualified Options granted to persons who are not employees of the Company
need not, unless the Committee determines otherwise, be subject to the
provisions set forth in clauses (ii) and (iii) above.
An employment relationship between the Company and the optionee shall be deemed
to exist during any period in which the optionee is employed by the Company or
its parent or any subsidiary. Whether authorized leave of absence, or absence on
military or government service, shall constitute termination of the employment
relationship between the Company and the optionee shall be determined by the
Committee at the time thereof.
     As used herein, “cause” shall mean (x) any material breach by the optionee
of any agreement to which the optionee and the Company are both parties, (y) any
act or omission to act by the optionee which may have a material and adverse
effect on the Company’s business or on the optionee’s ability to perform
services for the Company, including, without limitation, the commission of any
crime (other than ordinary traffic violations), or (z) any material misconduct
or material neglect of duties by the optionee in connection with the business or
affairs of the Company or any affiliate of the Company.
     5.2 In the event of the death or permanent and total disability of the
holder of an option that is subject to clause (ii) or (iii) of Section 5.1 above
prior to termination of the

- 6 -



--------------------------------------------------------------------------------



 



optionee’s employment with or services to the Company and before the date of
expiration of such option, such option shall terminate on the earlier of such
date of expiration or two years following the date of such death or disability.
After the death of the optionee, his/her executors, administrators or any person
or persons to whom his/her option may be transferred by will or by the laws of
descent and distribution, shall have the right, at any time prior to such
termination, to exercise the option to the extent the optionee was entitled to
exercise such option immediately prior to his/her death. An optionee is
permanently and totally disabled if he/she is unable to engage in any gainful
activity by reason of any medically determinable physical or mental impairment
which can be expected to last for a continuous period of not less than
12 months; permanent and total disability shall be determined in accordance with
Section 22(e)(3) of the Code and the regulations issued thereunder.
SECTION 6. TERMS OF THE OPTION AGREEMENTS
     Each option agreement shall be in writing and shall contain such terms,
conditions, restrictions, if any, and provisions as the Committee shall from
time to time deem appropriate. Such provisions or conditions may include without
limitation restrictions on transfer, repurchase rights, or such other provisions
as shall be determined by the Committee; provided that such additional
provisions shall not be inconsistent with any other term or condition of the
Plan and such additional

- 7 -



--------------------------------------------------------------------------------



 



provisions shall not cause any Incentive Stock Option granted under the Plan to
fail to qualify as an incentive option within the meaning of Section 422 of the
Code. The shares of stock issuable upon exercise of an option by any executive
officer, director or beneficial owner of more than ten percent of the Common
Stock of the Company may not be sold or transferred except that such shares may
be issued upon exercise of such option) by such officer, director or beneficial
owner for a period of six months following the grant of such option.
     Option agreements need not be identical, but each option agreement by
appropriate language shall include the substance of all of the following
provisions:
     6.1 Expiration. Notwithstanding any other provision of the Plan or of any
option agreement, each option shall expire on the date specified in the option
agreement, which date shall not, in the case of an Incentive Stock Option, be
later than the tenth anniversary (fifth anniversary in the case of a
greater-than-ten-percent stockholder) of the date on which the option was
granted, or as specified in Section 5 of this Plan.
     6.2 Exercise. Each option may be exercised, so long as it is valid and
outstanding, from time to time in part or as a whole, subject to any limitations
with respect to the number of shares for which the option may be exercised at a
particular time and to such other conditions as the Committee in its discretion
may specify upon granting the option.
     6.3 Purchase Price. The purchase price per share under

- 8 -



--------------------------------------------------------------------------------



 



each option shall be determined by the Committee at the time the option is
granted; provided, however, that the option price of any Incentive Stock Option
shall not, unless otherwise permitted by the Code or other applicable law or
regulation, be less than the fair market value of the Common Stock on the date
the option is granted (110% of the fair market value in the case of a
greater-than-ten-percent stockholder). For the purpose of the Plan the fair
market value of the Common Stock shall be the closing price per share on the
date of grant of the option as reported by a nationally recognized stock
exchange, or, if the Common Stock is not listed on such an exchange, as reported
by NASDAQ, or, if the Common Stock is not quoted on NASDAQ, the fair market
value as determined by the Committee.
     6.4 Transferability of Options. Options shall not be transferable by the
optionee otherwise than by will or under the laws of descent and distribution,
and shall be exercisable, during his or her lifetime, only by him or her.
     6.5 Rights of Optionees. No optionee shall be deemed for any purpose to be
the owner of any shares of Common Stock subject to any option unless and until
the option shall have been exercised pursuant to the terms thereof, and the
Company shall have issued and delivered the shares to the optionee.
     6.6 Repurchase Right. The Committee may in its discretion provide upon the
grant of any option hereunder that the Company shall have an option to
repurchase upon such terms and conditions as determined by the Committee all or
any number of shares

- 9 -



--------------------------------------------------------------------------------



 



purchased upon exercise of such option. The repurchase price per share payable
by the Company shall be such amount or be determined by such formula as is fixed
by the Committee at the time the option for the shares subject to repurchase is
granted. In the event the Committee shall grant options subject to the Company’s
repurchase option, the certificates representing the shares purchased pursuant
to such option shall carry a legend satisfactory to counsel for the Company
referring to the Company’s repurchase option.
SECTION 7. METHOD OF EXERCISE; PAYMENT OF PURCHASE PRICE
     7.1 Any option granted under the Plan may be exercised by the optionee by
delivering to the Company on any business day a written notice specifying the
number of shares of Common Stock the optionee then desires to purchase and
specifying the address to which the certificates for such shares are to be
mailed (the “Notice”), accompanied by payment for such shares.
     7.2 Payment for the shares of Common Stock purchased pursuant to the
exercise of an option shall be made either by (i) cash, certified check, bank
draft or postal or express money order equal to the option price for the number
of shares specified in the Notice, or (ii) with the consent of the Committee,
shares of Common Stock of the Company having a fair market value equal to the
option price of such shares, or (iii) with the consent of the Committee, such
other consideration which is acceptable to the Committee and which has a fair
market

- 10 -



--------------------------------------------------------------------------------



 



value equal to the option price of such shares, or (iv) with the consent of the
Committee, a combination of (i), (ii) and/or (iii). For the purpose of the
preceding sentence, the fair market value per share of Common Stock so delivered
to the Company shall be determined in the manner specified in Section 6.3. As
promptly as practicable after receipt of the Notice and accompanying payment,
the Company shall deliver to the optionee certificates for the number of shares
with respect to which such option has been so exercised, issued in the
optionee’s name; provided, however, that such delivery shall be deemed effected
for all purposes when the Company or a stock transfer agent of the Company shall
have deposited such certificates in the United States mail, addressed to the
optionee, at the address specified in the Notice.
SECTION 8. CHANGES IN COMPANY’S CAPITAL STRUCTURE
     8.1 Rights of Company. The existence of outstanding options shall not
affect in any way the right or power of the Company or its stockholders to make
or authorize, without limitation, any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company, or any issue of Common
Stock, or any issue of bonds, debentures, preferred or prior preference stock or
other capital stock ahead of or affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of the Company, or any

- 11 -



--------------------------------------------------------------------------------



 



sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.
     8.2 Recapitalization, Stock Splits and Dividends. If the Company shall
effect a subdivision or consolidation of shares or other capital readjustment,
the payment of a stock dividend, or other increase or reduction of the number of
shares of the Common Stock outstanding, in any such case without receiving
compensation therefor in money, services or property, then (i) the number,
class, and price per share of shares of stock subject to outstanding options
hereunder shall be appropriately adjusted in such a manner as to entitle an
optionee to receive upon exercise of an option, for the same aggregate cash
consideration, the same total number and class of shares as he or she would have
received as a result of the event requiring the adjustment had he or she
exercised his or her option in full immediately prior to such event; and
(ii) the number and class of shares with respect to which options may be granted
under the Plan shall be adjusted by substituting for the total number of shares
of Common Stock then reserved for issuance under the Plan that number and class
of shares of stock that the owner of an equal number of outstanding shares of
Common Stock would own as the result of the event requiring the adjustment.
     8.3 Merger without Change of Control. After a merger of one or more
corporations into the Company, or after a consolidation of the Company and one
or more corporations in

- 12 -



--------------------------------------------------------------------------------



 



which (i) the Company shall be the surviving corporation, and (ii) the
stockholders of the Company immediately prior to such merger or consolidation
own after such merger or consolidation shares representing at least fifty
percent (50%) of the voting power of the Company, each holder of an outstanding
option shall, at no additional cost, be entitled upon exercise of such option to
receive in lieu of the number of shares as to which such option shall then be so
exercisable, the number and class of shares of stock or other securities to
which such holder would have been entitled pursuant to the terms of the
agreement of merger or consolidation if, immediately prior to such merger or
consolidation, such holder had been the holder of record of a number of shares
of Common Stock equal to the number of shares for which such option was
exercisable.
     8.4 Sale or Merger with Change of Control. If the Company is merged into or
consolidated with another corporation under circumstances where the Company is
not the surviving corporation, or if there is a merger or consolidation where
the Company is the surviving corporation but the stockholders of the Company
immediately prior to such merger or consolidation do not own after such merger
or consolidation shares representing at least fifty percent (50%) of the voting
power of the Company, or if the Company is liquidated, or sells or otherwise
disposes of substantially all of its assets to another corporation while
unexercised options remain outstanding under the Plan, (i) subject to the
provisions of clause (iii) below, after the

- 13 -



--------------------------------------------------------------------------------



 



effective date of such merger, consolidation, liquidation, sale or disposition,
as the case may be, each holder of an outstanding option shall be entitled, upon
exercise of such option, to receive, in lieu of shares of Common Stock, shares
of such stock or other securities, cash or property as the holders of shares of
Common Stock received pursuant to the terms of the merger, consolidation,
liquidation, sale or disposition; (ii) the Committee may accelerate the time for
exercise of all unexercised and unexpired options to and after a date prior to
the effective date of such merger, consolidation, liquidation, sale or
disposition, as the case may be, specified by the Committee; or (iii) all
outstanding options may be cancelled by the Committee as of the effective date
of any such merger, consolidation, liquidation, sale or disposition provided
that (x) notice of such cancellation shall be given to each holder of an option
and (y) each holder of an option shall have the right to exercise such option to
the extent that the same is then exercisable or, if the Committee shall have
accelerated the time for exercise of all unexercised and unexpired options, in
full during the 30-day period preceding the effective date of such merger,
consolidation, liquidation, sale or disposition.
     8.5 Adjustments to Common Stock Subject to Options. Except as hereinbefore
expressly provided, the issue by the Company of shares of stock of any class, or
securities convertible into shares of stock of any class, for cash or property,
or for labor or services, either upon direct sale or upon the exercise of

- 14 -



--------------------------------------------------------------------------------



 



rights or warrants to subscribe therefor, or upon conversion of shares or
obligations of the Company convertible into such shares or other securities,
shall not affect, and no adjustment by reason thereof shall be made with respect
to, the number or price of shares of Common Stock then subject to outstanding
options.
     8.6 Miscellaneous. Adjustments under this Section 8 shall be determined by
the Committee, and such determinations shall be conclusive. No fractional shares
of Common Stock shall be issued under the Plan on account of any adjustment
specified above.
SECTION 9. GENERAL RESTRICTIONS
     9.1 Investment Representations. The Company may require any person to whom
an option is granted, as a condition of exercising such option, to give written
assurances in substance and form satisfactory to the Company to the effect that
such person is acquiring the Common Stock subject to the option for his or her
own account for investment and not with any present intention of selling or
otherwise distributing the same, and to such other effects as the Company deems
necessary or appropriate in order to comply with federal and applicable state
securities laws.
     9.2 Compliance with Securities Laws. The Company shall not be required to
sell or issue any shares under any option if the issuance of such shares shall
constitute a violation by the optionee or by the Company of any provisions of
any law or regulation of any governmental authority. In addition, in

- 15 -



--------------------------------------------------------------------------------



 



connection with the Securities Act of 1933, as now in effect or hereafter
amended (the “Act”), upon exercise of any option, the Company shall not be
required to issue such shares unless the Committee has received evidence
satisfactory to it to the effect that the holder of such option will not
transfer such shares except pursuant to a registration statement in effect under
such Act or unless an opinion of counsel satisfactory to the Company has been
received by the Company to the effect that such registration is not required.
Any determination in this connection by the Committee shall be final, binding
and conclusive. In the event the shares issuable on exercise of an option are
not registered under the Act, the Company may imprint upon any certificate
representing shares so issued the following legend or any other legend which
counsel for the Company considers necessary or advisable to comply with the Act
and with applicable state securities laws:
The shares of stock represented by this certificate have not been registered
under the Securities Act of 1933 or under the securities laws of any State and
may not be sold or transferred except upon such registration or upon receipt by
the Corporation of an opinion of counsel satisfactory to the Corporation, in
form and substance satisfactory to the Corporation, that registration is not
required for such sale or transfer.
     The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Act; and in the event any shares are
so registered the Company may remove any legend on certificates representing
such shares. The Company shall not be obligated to take any other affirmative
action in

- 16 -



--------------------------------------------------------------------------------



 



order to cause the exercise of an option or the issuance of shares pursuant
thereto to comply with any law or regulation of any governmental authority.
     9.3 Employment Obligation. The granting of any option shall not impose upon
the Company any obligation to employ or continue to employ any optionee; and the
right of the Company to terminate the employment of any officer or other
employee shall not be diminished or affected by reason of the fact that an
option has been granted to him or her.
SECTION 10. AMENDMENT OR TERMINATION OF THE PLAN
     The Board of Directors may modify, revise or terminate this Plan at any
time and from time to time, except that the class of persons eligible to receive
options and the aggregate number of shares issuable pursuant to this Plan shall
not be changed or increased, other than by operation of Section 8 hereof,
without the consent of the stockholders of the Company.
SECTION 11. NONEXCLUSIVITY OF THE PLAN
     Neither the adoption of the Plan by the Board of Directors nor the
submission of the Plan to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board of Directors to
adopt such other incentive arrangements as it may deem desirable, including,
without

- 17 -



--------------------------------------------------------------------------------



 



limitation, the granting of stock options otherwise than under the Plan, and
such arrangements may be either applicable generally or only in specific cases.
SECTION 12. EFFECTIVE DATE AND DURATION OF PLAN
     The Plan shall become effective upon its adoption by the Board of Directors
provided that the stockholders of the Company shall have approved the Plan
within twelve (12) months prior to or following the adoption of the Plan by the
Board. The Plan shall terminate (i) when the total amount of the Stock with
respect to which options may be granted shall have been issued upon the exercise
of options or (ii) by action of the Board of Directors pursuant to Section 10
hereof, whichever shall first occur.
*  *  *  *  *  *  *  *

- 18 -